Appeal from a judgment of the Supreme Court in favor of plaintiff, entered October 28, 1968 in New York County upon a verdict rendered at a Trial Term, in a malpractice action.
Memorandum by the court.
Judgment affirmed, with $50 costs and disbursements to the plaintiff-respondent. Fair questions of fact were presented to the jury by the evidence adduced by both sides as to whether the action was commenced within the two-year Statute of Limitations mder the “ continuous treatment” theory (Borgia v. City of New York, 12 N Y 2d 151) and whether the defendant’s conduct, if it was found to be malpractice, was the proximate cause of the plaintiff’s injuries. The verdict of the jury, in favor of the plaintiff, is supported by the evidence and we can see no legal reason for interfering with same.